




Exhibit 10.49




SHAREHOLDERS' SUPPORT AGREEMENT AND RELEASE OF LIENS




THIS SHAREHOLDERS' SUPPORT AGREEMENT AND RELEASE OF LIENS (this "Agreement"), is
entered into as of October 29, 2004, by and among Isle of Capri Casinos, Inc., a
Delaware corporation ("Isle"), and Freedom Financial Corporation, an Indiana
corporation ("Freedom Financial"), Freedom Holding, Inc., a Delaware corporation
("Freedom Holding "), Collett Capital Corporation, a Delaware corporation
("Collett Capital"), and W. Bennett Collett ("Collett," and collectively with
Freedom Financial, Freedom Holding and Collett Capital, the "Holders"), and
solely for purposes of Sections 1 and 2 of this Agreement, Florida Gaming
Corporation, a Delaware corporation ("FGC"), and Florida Gaming Centers, Inc., a
Delaware corporation and wholly-owned subsidiary of FGC (the "Subsidiary").


WHEREAS, each of the Holders is, as of the date hereof, the record and
beneficial owner of shares of common stock, par value $0.10 per share (the
"Common Stock"), Series E preferred stock, par value 50.10 per share (the
"Series E Preferred Stock"), and Series F preferred stock, par value $0.10 per
share (the "Series F Preferred Stock "), of FGC set forth in Section 1(a)
hereof;


WHEREAS, FGC is the holder of 1,000, shares of capital stock of the Subsidiary
(the "Subsidiary Common Stock"), which constitute all of the issued and
outstanding shares of capital stock of the Subsidiary notwithstanding anything
to the contrary in the Security Agreement (defined below);


WHEREAS, FGC and Freedom Financial have entered into that certain Agreement for
Line of Credit, dated November 24, 1998 (the "Freedom Loan"), providing for
advances of up to a principal amount of $1,500,000 to FGC from Freedom
Financial, and the Freedom Loan is secured by a pledge to Freedom Financial of
all of the issued and outstanding shares of Subsidiary Common Stock (the "Lien")
pursuant to a Security Agreement, dated November 24, 1998, by and between
Freedom Financial and FGC (the "Security Agreement");


WHEREAS, the Freedom Loan is further guaranteed by a guaranty (the "Guaranty")
of all of FGC's obligations under the Freedom Loan from the Subsidiary and Tara
Club Estates, Inc., a Georgia corporation, which Guaranty is secured in part by
a security interest in substantially all of the Subsidiary's assets (the
"Subsidiary Lien");


WHEREAS, concurrently with the execution of this Agreement, FGC has issued a
Secured Promissory Note, dated as of the date hereof (the "Note"), payable to
Isle, pursuant to which Isle has advanced a loan in the amount of $5,000,000
(the "Loan") to FGC and the Loan is secured by a pledge of all of the issued and
outstanding shares of Subsidiary Common Stock pursuant to the Pledge Agreement,
dated as of the date hereof, by and between Isle and FGC;





    11   

--------------------------------------------------------------------------------

 


WHEREAS, concurrently with the execution of this Agreement, Isle, FGC and the
Subsidiary have entered into a Letter Agreement, dated as of the date hereof
(the "Exclusivity Agreement"), pursuant to which FGC and the Subsidiary have
agreed that for a period ending no later than December 31, 2008, (i) Isle shall
have an exclusive right to negotiate, upon the terms and conditions set forth in
the Exclusivity Agreement, with FGC and the Subsidiary with respect to the
acquisition (the "Transaction") by Isle of the Subsidiary's Miami Jai Alai
business, operations and assets (the "Miami Jai Alai Business") and (ii) neither
FGC nor the Subsidiary will enter into any agreement or take any other action
that would in any way materially interfere with the Transaction; and


WHEREAS, as a condition to the willingness of Isle to advance the Loan and enter
into the Letter Agreement and incurring the obligations set forth therein, and
as an inducement and in consideration therefor, Isle has required the Holders to
enter into this Agreement.


NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements set forth herein, and intending to be legally bound hereby, the
parties hereto agree as follows:


Section 1.    Representations and Warranties of the Holders. Each Holder hereby,
jointly and severally, represents and warrants to Isle, FGC and the Subsidiary
as follows:


    (a)    (i)    Freedom Financial is the record and beneficial owner of, and
has good and marketable title to 200 shares of Series E Preferred Stock, which
are convertible into an indeterminate number of shares of Common Stock, and
1,000 shares of Series F Preferred Stock, which are convertible into 148,334
shares of Common Stock;


   (ii)           Collett Capital is the record and beneficial owner of, and has
good and marketable title to 886,157 shares of Common Stock; and


   (iii)       Collett is the beneficial owner of 480,000 shares of Common Stock
issuable upon the exercise of options to purchase shares of Common Stock and has
the right to control the vote of 275,648 shares of Common Stock pursuant to a
proxy given to Collett by BOK DPC Asset Holding Corporation, a subsidiary of
Bank of Oklahoma.


   (b)   Each of Freedom Financial, Freedom Holding and Collett Capital is a
corporation duly organized and validly existing under the laws of the
jurisdiction in which it is incorporated and each Holder has all requisite power
and authority to execute and deliver this Agreement and to consummate the
transactions contemplated hereby, and has taken all necessary action to
authorize the execution, delivery and performance of this Agreement.

   (c)  This Agreement has been authorized and properly executed and constitutes
the legal, valid and binding obligation of each Holder, enforceable against such
Holder in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, or similar laws affecting the enforcement of
creditors' rights generally or by equitable principles relating to
enforceability. Each of Freedom Financial, Freedom Holding and Collett Capital
has delivered to Isle certified resolutions evidencing the authority granted by
board of directors thereof for the transactions contemplated hereby.





    12  

--------------------------------------------------------------------------------

 


   (d)  The execution and delivery of this Agreement does not, and the
consummation of the transactions contemplated hereby and compliance with the
terms hereof will not, conflict with, result in any violation of or default
(with or without notice or lapse of time or both) under, any provision of any
trust agreement, loan or credit agreement, note, bond, mortgage, indenture,
lease or other agreement, instrument, permit, concession, franchise, license,
judgment, order, notice, decree, statute, law, ordinance, rule or regulation
applicable to any Holder or to any Holder's property or assets. No consent,
approval, order or authorization of, or registration, declaration or filing
with, any court, administrative agency or commission or other governmental
authority or instrumentality, domestic, foreign or supranational, is required by
or with respect to any Holder in connection with the execution and delivery of
this Agreement or the consummation by any Holder of the transactions
contemplated hereby.


Section 2.     Release of Liens and Guaranty. Freedom Financial agrees that (i)
the Lien, the Subsidiary Lien, the Guaranty and the Security Agreement (as it
relates to pledge of the Subsidiary Common Stock) shall be terminated and shall
be of no further force and effect and (ii) Freedom Financial will execute and
deliver (and hereby authorizes Isle to file) all other appropriate documents
deemed necessary or desirable by Isle to terminate the Lien and the Subsidiary
Lien (and the security interests provided for therein) and deliver to Isle all
shares of Subsidiary Common , if any, held as possessory collateral by Freedom
Financial.


Section 3.     Repayment of Loan. FGC has agreed to use a portion of the
proceeds of the Loan to repay certain indebtedness owed by FGC to Freedom
Financial. Freedom Financial hereby agrees that upon receipt of such repayment
to Freedom Financial from FGC, Freedom Financial shall immediately pay Isle an
amount equal to at least $1,200,000 as a prepayment of a portion of pre-existing
indebtedness owed by Freedom Financial to Isle. Freedom Financial hereby
represents and warrants that in addition to the funds received in such repayment
from FGC, on the date hereof, Freedom Financial has sufficient funds available
to repay at least $1,200,000 of the pre-existing indebtedness owed by it to
Isle. Subject to the receipt by Isle from Freedom Financial of such repayment in
amount equal to at least $1,200,000, Isle hereby waives any prior default with
respect to such pre-existing indebtedness owed by Freedom Financial to Isle.

 
Section 4.     Transfer of the Shares. Each Holder shall not: (i) transfer,
assign, sell, gift-over, pledge or otherwise dispose of, or consent to any of
the foregoing (each, a "Transfer") with respect to any or all of the shares of
Common Stock, Series E Preferred Stock, Series F Preferred Stock or any right or
interest therein; (ii) enter into any contract, option or other agreement,
arrangement or understanding with respect to any Transfer; (iii) grant any
proxy, power-of-attorney or other authorization or consent with respect to any
of the shares of Common Stock, Series E Preferred Stock or Series F Preferred
Stock; (iv) deposit any of the shares of Common Stock, Series E Preferred Stock
or Series F Preferred Stock into a voting trust, or enter into a voting
agreement or arrangement with respect to any of the shares of Common Stock,
Series E Preferred Stock or Series F Preferred Stock or (v) take any other
action that would in any way restrict, limit or interfere with the performance
of any such Holder's obligations hereunder or the consummation of the
Transactions.





    13  

--------------------------------------------------------------------------------

 


      Section 5.     Non-Solicitation; Competing Transactions. 
 
(a)      Non-Solicitation. From the date of this Agreement until 5:00 p.m.,
Eastern time, on the earlier of (i) the date that is six months after the Final
Approval Date (defined below) and (ii) December 31, 2008 (the "Exclusivity
Expiration Date"), the Holders shall not and shall use their best efforts to
cause their respective directors, officers, employees, advisors, consultants,
agents and affiliates (collectively, the "Agents") to not), directly or
indirectly:


(i)      solicit, initiate or engage in any discussions or negotiations with,
irrespective of the person performing such solicitation, initiation or
engagement, or provide any information to, or take any other action with the
intent to facilitate the efforts of, any third party relating to any possible
agreement (whether binding or in principle) or other arrangement involving the
acquisition of all or substantial all of the Miami Jai Alai Business (whether by
way of merger, reorganization, purchase of capital stock or other securities,
purchase of assets or otherwise) or any other transaction that would in any way
otherwise materially interfere with or impair or delay the Transaction (each, a
"Prohibited Transaction"); or


(ii)     authorize, execute, consummate or enter into any letter of intent,
agreement in principle, understanding, acquisition agreement (including, but not
limited to, the sale of any Holder's shares of Common Stock, Series E Preferred
Stock or Series F Preferred Stock (now owned or subsequently acquired in any
fashion, including but not limited to shares of Common Stock acquired in
connection with the conversion of shares of Series E Preferred Stock or Series F
Preferred Stock or upon the exercise of options to acquire Common Stock)) or
commitment with respect to a Prohibited Transaction.


The "Final Approval Date" shall be the date on which legislation allowing for
the operation of slot machines at the Miami Jai Alai Business (the "State Law")
is duly passed and adopted by the State of Florida; provided, that in the event
that any material legal action has been commenced to challenge such State Law
prior to earlier of (i) the Exclusivity Expiration Date and (ii) the
consummation of the Transaction, the Final Approval Date shall be the date on
which such legal action has been finally adjudicated and is no longer subject to
any appeal.


(b)  Competing Transactions. Upon executing this Agreement, the Holders shall
and shall cause each Agent to (i) terminate any and all discussions it may be
having regarding a Prohibited Transaction and (ii) as soon as practicable notify
Isle in writing if, following the date hereof, FGC, the Subsidiary or any Agent
receives any inquiries, proposals or offers from, or requests to provide
information to, any person or entity regarding a Prohibited Transaction, which
notice shall contain the identity of such person or entity, the nature of the
Prohibited Transaction inquired about, proposed or offered, or the information
requested, and the material terms of any such Prohibited Transaction inquiry,
proposal or offer.





    14  

--------------------------------------------------------------------------------

 


Section 6.     Voting Arrangements.


(a)      At any meeting of the stockholders of FGC on or before the Exclusivity
Expiration Date (a "FGC Stockholders' Meeting"), however called, and at every
adjournment or postponement thereof, the Holders shall (i) appear at the meeting
or otherwise cause any shares of Common Stock (now owned or subsequently
acquired in any fashion, including but not limited to shares of Common Stock
acquired in connection with the conversion of shares of Series E Preferred Stock
or Series F Preferred Stock or upon the exercise of options to acquire Common
Stock), Series E Preferred Stock and Series F Preferred Stock (to the extent
such shares of Series E Preferred Stock and Series F Preferred Stock are
entitled to be present at and vote at any such FGC Stockholders' Meeting) owned
or controlled by any Holder to be counted as present thereat for purposes of
establishing a quorum, (ii) vote, or execute consents in respect of, such shares
of Common Stock, Series E Preferred Stock and Series F Preferred Stock (to the
extent such shares of Series E Preferred Stock and Series F Preferred Stock are
entitled to be present at and vote at any such FGC Stockholders' Meeting) or
cause such shares of Common Stock, Series E Preferred Stock and Series F
Preferred Stock (to the extent such shares of Series E Preferred Stock and
Series F Preferred Stock are entitled to be present at and vote at any such FGC
Stockholders' Meeting) to be voted, or consents to be executed in respect
thereof, in favor of the approval and adoption of the Transaction (as approved
by the board of directors of FGC), and any action required in direct furtherance
thereof and (iii) vote, or execute consents in respect of, such shares of Common
Stock, Series E Preferred Stock and Series F Preferred Stock (to the extent such
shares of Series E Preferred Stock and Series F Preferred Stock are entitled to
be present at and vote at any such FGC Stockholders' Meeting) or cause such
shares of Common Stock, Series E Preferred Stock and Series F Preferred Stock
(to the extent such shares of Series E Preferred Stock and Series F Preferred
Stock are entitled to be present at and vote at any such FGC Stockholders'
Meeting) to be voted, or consents to be executed in respect thereof, against any
Prohibited Transaction.


(b)      No Proxy Solicitation. The Holder shall not, and shall not permit any
affiliate of the Holder, at any time on or before the Exclusivity Expiration
Date, to: (i) solicit proxies or become a "participant" in a "solicitation" (as
such terms are defined in Regulation 14A under the Securities Exchange Act of
1934, as amended (the "Exchange Act ")) with respect to a Prohibited Transaction
or otherwise encourage or assist any party in taking or planning any action that
would compete with, restrain or otherwise serve to interfere with or inhibit the
timely consummation of the Transaction (as approved by the board of directors of
FGC), (ii) initiate a vote or action by written consent in lieu of a FGC
Stockholders' Meeting, or (iii) become a member of a "group" (as defined under
Section 13(d) of the Exchange Act and the rules and regulations thereunder) with
respect to any voting securities of FGC with respect to any matter or
transaction described in this Section 6(a).


(c)      Irrevocable Proxy. As security for the Holder's obligations under
Section 6(a), contingent up the receipt of all necessary and appropriate
regulatory approvals relating to the ownership of equity interests in an entity
that holds pari-mutuel license in the State of Florida, including without
limitation the approval of the Florida Gaming Commission, each Holder hereby
irrevocably constitutes and appoints Isle as such Holder's attorney and proxy,
with full power of substitution and resubstitution, to cause the shares of
Common Stock (now owned or subsequently acquired in any fashion, including but
not limited to shares of Common Stock acquired in connection with the conversion
of shares of Series E Preferred Stock or Series F Preferred Stock or upon the
exercise of options to acquire Common Stock), Series E Preferred Stock and
Series F Preferred Stock (to the extent such shares of Series E Preferred Stock
and Series F Preferred Stock are entitled to be present at and vote at any such
FGC Stockholders' Meeting) owned or controlled by any Holder to be counted as
present at any FGC Stockholders' Meeting, to vote the such shares of Common
Stock, Series E Preferred Stock and Series F Preferred Stock thereat, however
called, and execute consents in respect of such shares of Common Stock, Series E
Preferred Stock and Series F Preferred Stock as and to the extent provided in
Section 6(a). THIS PROXY AND POWER OF ATTORNEY IS IRREVOCABLE AND COUPLED WITH
AN INTEREST. The Holder hereby revokes all other proxies and powers of attorney
with respect to such shares of Common Stock, Series E Preferred Stock and Series
F Preferred Stock that the Holder may have heretofore appointed or granted, and
no subsequent proxy or power of attorney shall be granted. For the avoidance of
doubt, this proxy shall not apply to the election of members of the board of
directors of FGC. This proxy shall expire on the earlier of (i) the Exclusivity
Expiration Date and (ii) December 31, 2008.





     15  

--------------------------------------------------------------------------------

 


Section 7.     Further Assurances. The Holder shall, upon request of Isle,
execute and deliver any additional documents and take such further actions as
are necessary or desirable to carry out the provisions hereof.


Section 8.     Public Announcements. The parties hereto agree on their
respective behalves and on behalf of their respective affiliates and Agents to
keep strictly confidential all of the terms of this Agreement, the fact that
discussions, negotiations or due diligence is underway or the terms of any
possible Transaction, unless and to the extent that disclosure (after making
reasonable efforts to avoid such disclosure and after advising and consulting
with the other parties hereto about the intention to make such disclosure and
the proposed contents thereof) is in the reasonable view of the disclosing
party, upon advice of counsel, required by applicable law. Notwithstanding the
foregoing, the parties hereto acknowledge that FGC may file a periodic report on
Form 8-K disclosing the transactions contemplated by the Exclusivity Agreement
and this Agreement to the extent required under the Securities Exchange Act of
1934, as amended.


Section 9.               Miscellaneous.


(a)      Any notice or other communication provided for or required by this
Agreement shall be in writing and shall be delivered by hand, by air courier
service, by certified or registered mail, return receipt requested, postage
prepaid, or by facsimile transmission followed by delivery of the hard copy of
such communication by air courier service or mail as aforesaid, addressed to the
person to whom such notice is intended to be given at the following addresses:





    16  

--------------------------------------------------------------------------------

 

          
                              If to Isle:


Isle of Capri Casinos, Inc.
1641 Popps Ferry Road
Biloxi, Mississippi 39532
Attn: Allan Solomon
Phone:  (___) ___-____
Fax:     (___) ___-____


with a copy to:


Mayer, Brown, Rowe & Maw LLP
190 S. LaSalle Street
Chicago, IL 60603
Attn: Paul W. Theiss
Phone:  (312) 701-7359
Fax:     (312) 701-7711


if to FGC:


Florida Gaming Corporation
2669 Charlestown Road, Suite D
New Albany, Indiana 47150
Attn: W. Bennett Collett
Phone: (502) 942-7211
Fax: (812) 945-7717


with a copy to:


Frost Brown Todd LLC
400 W. Market Street, Suite 3200
Louisville, Kentucky 40202
Attn: R. James Straus
Phone:  (502) 589-5400
Fax:       (502) 581-1087


if to the Subsidiary:


Florida Gaming Centers, Inc.
2669 Charlestown Road, Suite D
New Albany, Indiana 47150
Attn: W. Bennett Collett
Phone:  (502) 942-7211
Fax:       (812) 945-7717





    17  

--------------------------------------------------------------------------------

 


with a copy to:


Frost Brown Todd LLC
400 W. Market Street, Suite 3200
Louisville, Kentucky 40202
Attn: R. James Straus
Phone:  (502) 589-5400
Fax:     (502) 581-1087


if to Holders:
 
                              Freedom Financial Corporation
                              2669 Charlestown Road, Suite D
                              New Albany, Indiana 47150
                              Attn: W. Bennett Collett
                              Phone:  (812) 942-7211
                              Fax:       (812) 945-7717


Freedom Holding, Inc.
2669 Charlestown Road, Suite D
New Albany, Indiana 47150
Attn: W. Bennett Collett
Phone:  (812) 942-7211
Fax:       (812) 945-7717


Collett Capital Corporation
2669 Charlestown Road, Suite D
New Albany, Indiana 47150
Attn: W. Bennett Collett
Phone:  (812) 942-7211
Fax:       (812) 945-7717


W. Bennett Collett
2669 Charlestown Road, Suite D
New Albany, Indiana 47150
Phone:  (812) 942-7211
Fax:       (812) 945-7717


with a copy to:


Frost Brown Todd LLC
400 W. Market Street, Suite 3200
Louisville, Kentucky 40202
Attn: R. James Straus
Phone:  (502) 589-5400
Fax:       (502) 581-1087


 



    18  

--------------------------------------------------------------------------------

 


(b)      Section captions used in this Agreement are for convenience of
reference only and shall not affect the construction of this Agreement.


(c)         This Agreement may be executed in any number of counterparts and by
the different parties hereto on separate counterparts, and each such counterpart
shall be deemed an original but all such counterparts shall together constitute
but one and the same Agreement.


(d)      This Agreement constitutes the entire agreement among the parties with
respect to the subject matter hereof and thereof and supersedes all other prior
agreements and understandings, both written and oral, among the parties or any
of them with respect to the subject matter hereof and thereof.


(e)      This Agreement shall be construed in accordance with and governed by
the internal laws of the State of Delaware.


(f)      Neither this Agreement nor any of the rights, interests or obligations
hereunder shall be assigned by any of the parties hereto (whether by operation
of law or otherwise) without the prior written consent of the other parties
except that Isle may assign, in its sole discretion and without the consent of
any other party, any or all of its rights, interests and obligations hereunder
to each other or to one or more of its affiliates (each, an "Assignee"). Any
such Assignee may thereafter assign, in its sole discretion and without the
consent of any other party, any or all of its rights, interests and obligations
hereunder to one or more additional Assignees. Subject to the preceding
sentence, this Agreement shall be binding upon the parties and their respective
heirs, representatives, successors and assigns.


(g)        Wherever possible each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
such law, such provision shall be ineffective to the extent of such prohibition
or invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement.


(h)        The parties hereto acknowledge that money damages would be an
inadequate remedy for any breach of this Agreement by any party hereto, and that
the obligations of the parties hereto shall be enforceable by any party hereto
through injunctive or other equitable relief.


(i)     No amendment, modification or waiver of, or consent with respect to, any
provision of this Agreement shall be effective unless the same shall be in
writing, and then such amendment, modification, waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.


(j)     This Agreement is binding upon and is solely for the benefit of the
parties hereto and their respective successors, legal representatives and
assigns.
 



    19  

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the undersigned have caused this Shareholders' Support
Agreement and Release of Liens to be duly executed and delivered as of the date
first written above.




ISLE OF CAPRI CASINOS, INC.




By: /s/ Timothy M. Hinkley                                  
Name: Timothy M. Hinkley
Title: President




FREEDOM FINANCIAL CORPORATION




By: /s/ W. Bennett Collett                         
Name: W. Bennett Collett
Title: Chairman and Chief Executive Officer




FREEDOM HOLDING, INC.




By:  /s/ W. Bennett Collett                        
Name: W. Bennett Collett
Title: Chairman and Chief Executive Officer




COLLETT CAPITAL CORPORATION




By: /s/ W. Bennett Collett                          
Name: W. Bennett Collett
Title: Chairman and Chief Executive Officer
 
/s/ W. Bennett Collett                                  
W. BENNETT COLLETT




    20  

--------------------------------------------------------------------------------

 


                                 
                                                                     FLORIDA
GAMING CORPORATION
 
                     By: /s/ W. Bennett Collett                          
                                                            Name: W. Bennett
Collett
                            Title: Chairman and Chief Executive Officer
 
                             FLORIDA GAMING CENTERS, INC.
 
                     By:   /s/ W. Bennett Collett                          
                                                                           
Name: W. Bennett Collett
                                                                                               Title:
Chairman and Chief Executive Officer





--------------------------------------------------------------------------------

  21  